         Case 1:19-cv-01583-AWI-SKO Document 18 Filed 04/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
 8                                    EASTERN DISTRICT OF CALIFORNIA

 9
          NORTHFIELD INSURANCE COMPANY,                             Case No. 1:19-cv-01583-AWI-SKO
10
                             Plaintiff,                             ORDER GRANTING IN PART THE
11                                                                  PARTIES’ STIPULATED REQUEST

12               vs.                                                (Doc. 17)
13        TILTED TURTLE ENTERTAINMENT
          LLC, doing business as The Tilted Turtle and
14        MARIANNE MAGANA, individually and
          doing business as Tilted Turtle Entertainment
15        LLC and The Tilted Turtle
16
                              Defendants.
17        _____________________________________/
18                                                          ORDER
19
               On April 14, 2020, the parties stipulated that Plaintiff be permitted to file a Second Amended
20
     Complaint (“SAC”) naming two individuals, Vanessa Miranda and Tyme Nassim, as additional
21
     defendants. (Doc. 17.) The parties stipulated that the proposed SAC attached to their stipulation be
22
     “deemed filed as of the date of” the order granting the stipulation. (See id. at 3.)
23
               Although the Court approves the parties’ stipulation as it relates to the filing of an amended
24
     pleading,1 and deems the SAC timely filed for purposes of the scheduling order deadlines, for
25
     purposes of docket management, the operative pleading must be filed on the docket separately.
26
     Thus, Plaintiff must file the SAC—the Court will not deem it filed as an exhibit to the stipulation.
27

28
     1
      As the Court approves the parties’ stipulation for the filing of the SAC, (Doc. 17), Plaintiff’s motion for leave to file
     an amended pleading, (Doc. 16), is necessarily moot and is hereby DENIED AS MOOT.
     Case 1:19-cv-01583-AWI-SKO Document 18 Filed 04/17/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1.      Within two (2) business days from the date of this order, Plaintiff shall file a SAC
 3 conforming to the proposed amended complaint filed as an exhibit to the parties’ stipulation, (see

 4 Doc. 17-1); and

 5          2.      Defendants Tilted Turtle Entertainment LLC and Marianne Magana shall file
 6 responsive pleadings within thirty (30) days after the filing of the SAC.

 7
     IT IS SO ORDERED.
 8

 9 Dated:        April 16, 2020                                 /s/   Sheila K. Oberto             .
10                                                    UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     2
